DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 03/11/2021, the following represents the changes from the previous claims: Claims 1-3, 7, 9, 10, and 14-17 were amended. Claims 1-17 are presented for examination.
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1-3, 7, 11-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villalon (US Patent Publication 2016/0227720).
	a. Regarding claim 1, Villalon discloses a device for growing plants, comprising a plurality of protrusions 38 [a plurality of teeth 38 disposed on the inner surface 32. Each of the plurality of teeth 38 is triangular in shape and is designed to contact and grasp a plant [0044]] comprising a synthetic, non-biodegradable polymer [All components of the buoyant device can be made from any suitable material. Non-limiting examples of suitable materials include plastic, polystyrene, or any other suitable material [0122]], wherein the protrusions are attached to a structure 20 that defines a delineation between a root zone [the plurality of roots 4 may be fully disposed outside of the first passageway 30; they also may be partially disposed within the first passageway 30 [0055]] and a shoot zone [a stem 8 extending from the plurality of roots 4 to the leafy section 6 [0053]], wherein the protrusions are sufficient to suspend one or more seeds, seedlings, plant clones, root stock or plants 2 [The plant 2 illustrated in FIGS. 5 and 6 is a generic plant 2. Any suitable plant may be used in connection with the buoyant device [0053]], such that, when the device is in use, the plants cannot pass through the [plant 2 is housed in the first passageway 30 of the inner member 20 and is held in place by the plurality of teeth 38 [0054]]. 
	b. Regarding claim 2, Villalon discloses the device according to claim 1, wherein the device and protrusions 38 are oriented such that, when in use, water applied to the device from the shoot zone [a stem 8 extending from the plurality of roots 4 to the leafy section 6 [0053]] will drain toward the root zone [the plurality of roots 4 may be fully disposed outside of the first passageway 30; they also may be partially disposed within the first passageway 30 [0055]; FIGS. 5-6].
	c. Regarding claim 3, Villalon discloses the device according to claim 1, wherein the device and protrusions 38 are oriented such that, when in use, water applied to the device from the root zone [the plurality of roots 4 may be fully disposed outside of the first passageway 30; they also may be partially disposed within the first passageway 30 [0055]; FIGS. 5-6] will not drain toward the shoot zone [a stem 8 extending from the plurality of roots 4 to the leafy section 6 [0053]]. 
	d. Regarding claim 7, Villalon discloses the device according to claim 1, wherein the delineation provided by the structure 20 to which the device is attached, when in use, has an orientation relative to the ground selected from the group consisting of a horizontal plane, a vertical plane, and a slanted plane [FIGS 5-6].  
	e. Regarding claim 11, Villalon discloses the device according to claim 1 is permanently attached to structure 20 [the plurality of teeth may be integrally formed with the inner surface [0044]]. 
	f. Regarding claim 12, Villalon discloses the device according to claim 1, wherein structure 20 to which the device is attached is removable from superstructure 50 [inner member 20 is releasably attached to the outer member 50 [0037]]. 
	g. Regarding claim 13, Villalon discloses the device according to claim 12 wherein superstructure 50 is mobile [releasing the buoyant device into the liquid. The liquid may comprise any body of water, including as an ocean, creek, river, or lake [0120]].
 h. Regarding claim 14, Villalon discloses a method of growing plants, comprising growing one or more plants from seed, clone, root stock or young plants 2 [The plant 2 illustrated in FIGS. 5 and 6 is a generic plant 2. Any suitable plant may be used in connection with the buoyant device [0053]] with a device for 38 [a plurality of teeth 38 disposed on the inner surface 32. Each of the plurality of teeth 38 is triangular in shape and is designed to contact and grasp a plant [0044]] comprising a synthetic, non-biodegradable polymer [All components of the buoyant device can be made from any suitable material. Non-limiting examples of suitable materials include plastic, polystyrene, or any other suitable material [0122]], wherein the protrusions are attached to a structure 20 that defines a delineation between a root zone [the plurality of roots 4 may be fully disposed outside of the first passageway 30; they also may be partially disposed within the first passageway 30 [0055]] and a shoot zone [a stem 8 extending from the plurality of roots 4 to the leafy section 6 [0053]], wherein the protrusions are sufficient to suspend one or more seeds, seedlings, plant clones, root stock or plants 2 [The plant 2 illustrated in FIGS. 5 and 6 is a generic plant 2. Any suitable plant may be used in connection with the buoyant device [0053]], such that, when the device is in use, the plants cannot pass through the delineation under their own weight [plant 2 is housed in the first passageway 30 of the inner member 20 and is held in place by the plurality of teeth 38 [0054]].
	i. Regarding claim 15, Villalon discloses the method of claim 14 wherein an edible portion of the plants is harvested from the device by shearing, picking, or severing [Examples of suitable plants include tomato plants, potato plants, any type of fruit-bearing plant, any type of vegetable-bearing plant [0053]]. 
	j. Regarding claim 17, Villalon discloses the method of claim 14 wherein the growing comprises germinating or growing plants 2 without a fibrous media. 
	
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 4-6 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Villalon (US Patent Publication 2016/0227720).  
	a. Regarding claim 4, Villalon teaches the device according to claim 1 wherein the protrusions have a Shore C hardness [All components of the buoyant device can be made from any suitable material. Non-limiting examples of suitable materials include plastic, polystyrene, or any other suitable material [0122]]. Villalon does not specifically teach a Shore C hardness of less than 100. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Villalon to include protrusions that have a Shore C hardness of less than 100 because doing so would have provided suitably hard protrusion material and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	b. Regarding claim 5, Villalon teaches the device according to claim 1 wherein the protrusions have a Shore A hardness [All components of the buoyant device can be made from any suitable material. Non-limiting examples of suitable materials include plastic, polystyrene, or any other suitable material [0122]]. Villalon does not specifically teach a Shore A hardness of less than 100. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Villalon to include protrusions that have a Shore A hardness of less than 100 because doing so would have provided suitably hard protrusion material and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
c. Regarding claim 6, Villalon teaches the device according to claim 1 wherein the protrusions have a Shore A hardness [All components of the buoyant device can be made from any suitable material. Non-limiting examples of suitable materials include plastic, polystyrene, or any other suitable material [0122]]. Villalon does not specifically teach a Shore A hardness of less than 50. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Villalon to include protrusions that have a Shore A hardness of less than 50 because doing so would have provided suitably hard protrusion material and since it has been held In re Aller, 105 USPQ 233.  
d. Regarding claim 10, Villalon discloses the device according to claim 1 and structure 20. Villalon does not specifically teach the device being removable from the structure. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Villalon to include the device that is removable from the structure because doing so would have provided for easy disassembly for maintenance and repair and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.  

6. 	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Villalon (US Patent Publication 2016/0227720) in view of Giacomantonio (US 8,181,391). 
a. Regarding claim 8, Villalon teaches the device according to claim 1 having the polymer [All components of the buoyant device can be made from any suitable material. Non-limiting examples of suitable materials include plastic, polystyrene, or any other suitable material [0122]].
Villalon does not specifically teach the polymer is a food grade polymer. Giacomantonio teaches the polymer is a food grade polymer [plant 45 is planted substantially perpendicularly into the food grade plastic mats, col. 5 lines 53-54] for the purpose of providing a food grade polymer device that complies with demanding food contact regulations to hold a plant in place in a food production system used to grow plants. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Villalon to include a food grade polymer as taught by Giacomantonio because doing so would have provided a food grade polymer device that complies with demanding food contact regulations to hold a plant in place in a food production system used to grow plants.  

7. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Villalon (US Patent Publication 2016/0227720) in view of Friesth (US Patent Publication 2015/0196002).
[The plant 2 illustrated in FIGS. 5 and 6 is a generic plant 2. Any suitable plant may be used in connection with the buoyant device [0053]]. Villalon does not specifically teach growth of certified USDA Organic plants. Friesth teaches growth of certified USDA Organic plants [In a preferred embodiment of the present invention, no pesticides of any kind are used on the plants. Thus, the plants and fish grown in accordance with the present invention may be able to be certified “organic,” provided that they meet other requirements of such certification [0256]] for the purpose of providing plants which produce herbs, fruits, and vegetables with no pesticides of any kind used on the plants while sustaining each plant with its uncontaminated organic and natural qualities to meet the increasing demand of consumers for organic food products. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Villalon to include certified USDA Organic plants as taught by Friesth because doing so would have provided herbs, fruits, and vegetables with no pesticides of any kind to meet the increasing demand of consumers for organic food products.  

8. 	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Villalon (US Patent Publication 2016/0227720) in view of Kitsu et al. (US 4,382,348).
a. Regarding claim 16, Villalon discloses the method of claim 15 having plants [The plant 2 illustrated in FIGS. 5 and 6 is a generic plant 2. Any suitable plant may be used in connection with the buoyant device [0053]]. Villalon does not specifically teach harvesting includes leaving a portion of the one or more plants in the device, and subsequently removing said portion from the device and reusing the device. Kitsu teaches leaving a portion of the one or more plants in the device, and subsequently removing said portion from the device [It is possible to transplant to soil plants which have been grown with the soilless plant growing device, col. 8 lines 5-7] and reusing the device [A reusable soilless plant growing device, abstract; Another merit of the device is that it can be re-used col. 8 line 12] for the purpose of providing for transplanting the portion of the plants remaining the plant growing device to soil and reusing the device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Villalon to include leaving a portion of the one or more plants in the device, and subsequently removing said portion .

 Response to Arguments
9.	Applicant’s arguments from the response filed on 03/11/2021 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 03/11/2021, see pages 14-18, with respect to the rejection of claims 1 under 35 U.S.C 102 have been fully considered and are not persuasive. Applicant argues:
(1)	The “protrusions” of instant Claim 1 are distinct from the “teeth” of Villalon because the Villalon device does not support a plant under its own weight, but rather with the benefit of supportive buoyant forces provided inherently in a buoyant system. This contrasts directly with the instant invention in which the device supports seeds, seedlings, plant clones, plants or root stock under their own weight. The claim language "under their own weight” unambiguously describes the ability of the device to support these plants in air. No reference is made in the instant claims nor the instant specification that could lead to an interpretation that supportive buoyant forces are present, or are required, to support the plants "under their own weight” as is found within a buoyant system in which the device in Villalon floats on a liquid.
Examiner respectfully disagrees. Although the cited reference is different from the invention claimed, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “supports seeds, seedlings, plant clones, plants or root stock under their own weight”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that “no reference is made in the instant claims nor the instant specification that could lead to an interpretation that supportive buoyant forces are present, or are required, to support the plants "under their own weight” as is found within a buoyant system in which the In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 74 USPQ2d 1586 (Fed. Cir. 2005).  See also Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”), Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). (MPEP §2111.02.)

(2)	Claim 1 describes a device for growing plants such that the “plants cannot pass through the delineation under their own weight”. The prior art cited instead describes a device with “teeth” sufficient to grasp a plant in a buoyant system and lining an open “passageway” neither element of which anticipates the language describing the instantly claimed device.
Villalon requires a "passageway” with a discrete radius or other shape, offering a range of selections for the profiles and openings which define the “passageways” (para [0041]). The “passageway” required by Villalon exists as an element of the embodiment in which Villalon describes the “teeth” which “grasp” the plant inserted through the "passageway” (para [0044]). The function of the “passageway” of Villalon is to provide an open area for which the buoyant device of Villalon houses the plant (para [0044]). The “passageway” exists as a fixed element of the buoyant device. A seed, seedling, plant clone, root stock or plant would pass through the “passageway” unimpeded and unsupported if the cross-sectional area of the passageway is larger than the object passing through it. The description and device described by Claim 1 states that the “plants cannot pass through the delineation under their own weight”. The existence and requirement of the “passageway” itself imparts specific functional and structural limitations on the "teeth” which are intended to “grasp” the plant and “hold the plant in place" within the “passageway” in the buoyant system. The “passageway” of the device exists as a discrete element of the device regardless of whether a plant is housed in the device or if the device is empty and not housing a plant. No such element is present in the instantly claimed device.
 Examiner respectfully disagrees. Although the cited reference is different from the invention claimed, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference. Villalon discloses a structure 20 that defines a delineation between a root zone [the plurality of roots 4 may be fully disposed outside of the first passageway 30; they also may be partially disposed within the first passageway 30 [0055]] and a shoot zone [a stem 8 extending from the plurality of roots 4 to the leafy section 6 [0053]], wherein protrusions 38 [a plurality of teeth 38 disposed on the inner surface 32. Each of the plurality of teeth 38 is triangular in shape and is designed to contact and grasp a plant [0044]] are sufficient to suspend one or more seeds, seedlings, plant clones, root stock or plants 2 [The plant 2 illustrated in FIGS. 5 and 6 is a generic plant 2. Any suitable plant may be used in connection with the buoyant device [0053]], such that, when the device is in use, the plants cannot pass through the delineation under their own weight [plant 2 is housed in the first passageway 30 of the inner member 20 and is held in place by the plurality of teeth 38 [0054]]. 
A seed, seedling, plant clone, root stock or plant would not pass through the passageway unimpeded and unsupported if the cross-sectional area of the passageway is larger than the object passing through it because the seed, seedling, plant clone, root stock or plant is held in place by the plurality of teeth housed in the passageway of the inner member [Each of the plurality of teeth 38 is triangular in shape and is designed to contact and grasp a plant [0044]; plant 2 is housed in the first passageway 30 of the inner member 20 and is held in place by the plurality of teeth 38 [0054]].

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643